Citation Nr: 1627574	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-16 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 0 percent for venous insufficiency.  

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for a stomach disability.

4.  Entitlement to service connection for a bladder disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1971 to September 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

With respect to the prostate disability claim, the Veteran filed a claim in March 2009 for entitlement to service connection for "enlarged prostate."  In an April 2012 statement, the Veteran's representative requested that the Veteran's appeal "include his request for service connection for prostatitis instead of enlarged prostate."  The evidence of record, as will be discussed further below, is somewhat unclear as to what prostate disabilities may exist.  As such, the Board has expanded and recharacterized the issue on appeal as noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

The Veteran testified at a March 2016 Board hearing before the undersigned Veterans Law Judge in Chicago, Illinois.  A transcript of the hearing is of record.

Subsequent to the Statement of the Case issued in April 2013, additional documents were associated with the Veteran's claims file, specifically VA treatment records.  While the Veteran filed his substantive appeal in May 2013 and evidence submitted by the Veteran is therefore subject to initial review by the Board, these documents were obtained by VA and therefore waiver of consideration of such evidence by the Agency of Original Jurisdiction (AOJ) is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  In any event, as the Veteran's claims are being remanded, the AOJ will have the opportunity to review such documents in the first instance on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Venous Insufficiency

The Veteran's venous insufficiency is currently assigned a 0 percent disability rating under Diagnostic Code 7199-7114.  Diagnostic Code 7114 is titled Arteriosclerosis obliterans and the hyphenated code is intended to show that the Veteran's venous insufficiency is rated analogously to arteriosclerosis obliterans.  See 38 C.F.R. § 4.20 (2016) (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization and symptomatology are closely analogous); 38 C.F.R. § 4.27 (2016) (unlisted disabilities rated by analogy are assigned a four digit diagnostic code with the first two numbers selected from the part of the rating schedule that most closely identifies the part or system of the body involved and then the last two digits of "99").  

The Veteran was last afforded a VA examination for his venous insufficiency in February 2013, at which time he complained of leg pain only.  At the March 2016 Board hearing, the Veteran testified that his symptoms had gotten worse since 2013, specifically mentioning daily swelling and cramping.  See March 2016 Board Hearing Transcript, page 11.  In light of the possible increased severity of the Veteran's venous insufficiency, the Board concludes that remand is required to afford the Veteran a new VA examination.


In addition, the Veteran has asserted that he has pain in his legs; for example, in a July 2011 statement the Veteran stated that "I have a lot of pain in my legs all the time."  It is not clear if the reported pain is attributable to the Veteran's service-connected venous insufficiency or to another nonservice-connected disability.  In this regard, a May 2011 VA treatment note stated that the Veteran had a "history of bilateral shooting pain down both legs in association with back pain" and noted that an EMG study "revealed evidence consistent with bilateral lower lumbosacral radiculopathy," a January 2012 VA treatment note referenced radiculopathy, severe changes at L4-L5, severe pain and that the Veteran "wishes it to be noted that the pain started in the service" and a March 2012 VA treatment note noted an assessment of "[l]eft lower leg edema/neuropathy" and referenced taking two medications used to treat pain (tramadol and cyclobenzaprine).  As such, while on remand, the examiner will be asked to provide an opinion addressing whether the Veteran's reported pain is attributable to his venous insufficiency.       

As will be discussed further below, a claim for entitlement to a TDIU is on appeal and the Veteran has indicated that his venous insufficiency (which was originally claimed as a left leg condition) is one of the disabilities that prevent him from securing or following a substantially gainful occupation.  See June 2010 and July 2011 VA Form 21-8940s (Veteran's Application for Increased Compensation Based on Unemployability).  As such, the examiner on remand will be asked to provide information addressing the functional impairment caused by the Veteran's venous insufficiency.   

Prostate and Bladder Disabilities

The Veteran filed a claim in March 2009 for entitlement to service connection for enlarged prostate.  As noted above, in an April 2012 statement, the Veteran's representative requested that the Veteran's appeal "include his request for service connection for prostatitis instead of enlarged prostate."  Overall, the evidence of record is somewhat unclear as to what prostate disabilities may exist.  In this regard, the Veteran was afforded a VA genitourinary examination in May 2011 and the examination report noted diagnoses of lower urinary tract symptoms (LUTS) and benign prostatic hypertrophy (BPH).  The Board notes that BPH is defined as "age-associated enlargement of the prostate."  Dorland's Illustrated Medical Dictionary 894 (32nd ed. 2012).  The examination report also stated that the Veteran "does have [history] of prostatitis which he w[a]s treated for in the service remains with this condition throughout the years as noted [V]et[eran] with boggy prostate which is a sign of prostatitis."  The Veteran was also afforded a VA examination in February 2013 and a Prostate Cancer Disability Benefits Questionnaire (DBQ) was completed that noted a medical history of BPH with severe LUTS and elevated prostate-specific antigen (PSA) and also noted "++ for BPH/LUTS enlarged prostate."  As such, it appears that the Veteran has been diagnosed with LUTS and BPH (which includes an enlarged prostate) and it is unclear whether the Veteran has been diagnosed with prostatitis.  

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The current disability element was discussed above.  Regarding an in-service event, the Veteran's service treatment records (STRs) included an April 1974 STR referencing prostatitis two months ago, a July 1974 STR noting burning on urination and some mild discharge and an impression of prostatitis and a July 1974 Public Voucher for Purchases and Services other than Personal that appeared to reference private medical treatment and noted a diagnosis of chronic prostatitis with exacerbation.  

The Veteran has contended that, essentially, he has had a prostate disability and symptoms since service.  For example, in a July 2011 statement the Veteran stated that "[m]y prostate has been enlarged since I was in the service...I have problems with urination for years...I take medication for this condition and have for a long time."  In a separate July 2011 statement the Veteran referenced having a problem with his prostate in service and stated that "[s]ince I was treated for [prostate] problems I have problems."  As to a nexus between the Veteran's current prostate disabilities and his service, the May 2011 VA examination report stated that the Veteran's LUTS and BPH "is not related to his [service-connected] prostatitis or enlarge prostate."  The February 2013 VA Prostate Cancer DBQ noted that the Veteran was "here for [increase] in his [service-connection] for Prostatitis."  Upon review, the Board concludes these examination reports are inadequate with respect to the Veteran's prostate disability claim.  Initially, both examination reports referenced the Veteran as having prostatitis that was service connected, which is not factually accurate, as the Veteran is not currently service connected for this condition.  In addition, the May 2011 VA examination report stated that the Veteran's LUTS and BPH were not related to the Veteran's prostatitis, which as noted above was documented in the Veteran's STRs, but failed to provide a rationale in support of this conclusion.  As such, in light of the inadequate VA examinations and opinion, remand is required for another VA examination and opinion, as outlined further in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).         

With respect to the bladder disability claim, the Veteran filed a claim in March 2009 for entitlement to service connection for a bladder condition.  It is not clear from the current evidence if the Veteran has a separate bladder disability or if he has symptoms related to voiding that may be due to a prostate disability that he has described as a bladder condition.  The February 2013 VA Prostate Cancer DBQ noted that the Veteran had a voiding dysfunction.  In a July 2011 statement, the Veteran stated that "I found out through the doctors at the VA that my bladder was not emptying fully" and "[t]hat was due to the fact that my prostate was enlarged.  I was also told that I had scar tissue in my bladder due to it not emptying."  In light of the uncertainty as to whether the Veteran has a separate bladder disability and that the Veteran is being afforded a VA examination related to his prostate disability claim, as discussed above, the Board concludes that remand is also required for the bladder disability claim and that a VA examination and opinion is warranted (such has not been previously conducted).  The examiner will be asked to identify any bladder disability present during the appeal period and to provide an opinion as to whether any identified disability is related to the Veteran's service.  

In this regard, the Veteran has contended that he has a bladder disability that is the result of medication that he took in-service related to his prostate.  At the March 2016 Board hearing, the Veteran stated that while in service he was given medication related to his prostate, specifically antibiotics.  See March 2016 Board Hearing Transcript, pages 15-16.  The previously mentioned April 1974 and July 1974 STRs that referenced prostatitis noted a prescription of an antibiotic (tetracycline).  At the Board hearing, the Veteran referenced taking antibiotics for about six months and stated that "[t]hey said the reason my bladder was bad, the reason it's bad is because all the medicine I took."  As such, while on remand, the examiner will be asked to address this contention. 

The Board additionally notes that the Veteran has referenced a bladder condition as being due to his prostate.  For example, in a July 2011 statement the Veteran stated that "[m]y bladder is bad due to the fact of my enlarged prostate" and in a separate July 2011 statement the Veteran stated that his bladder was "directly or indirectly related to my prostate."  In the event that the AOJ grants entitlement to service connection for a prostate disability and the evidence on remand identifies a bladder disability, the AOJ should also address, to include with any development deemed necessary, secondary service connection.      

Stomach Disability

The evidence referenced various stomach disabilities.  For example, a May 2011 VA treatment note referenced a diagnosis of diverticular disease and a March 2012 VA treatment note referenced GERD, Barrett's esophagus, hiatal hernia and chronic gastritis.  With respect to direct service connection, the Veteran, similar to as discussed above regarding the bladder disability claim, has contended that he has a stomach disability that is the result of medication that he took in-service related to his prostate.  As noted above, the Veteran reported taking antibiotics in service for about six months and at the Board hearing the Veteran stated that after he quit taking antibiotics "I've had stomach problems ever since" and referenced that "[t]hey said the reason" his stomach was bad was because he "took all that medicine for all that time."  The Veteran also stated that "my stomach condition, I think, is directly related to taking all that medicine back then."  In light of this medical issue raised by the Veteran, the Board concludes that remand is required for a VA examination and opinion (such has not been previously conducted) that addresses the etiology of the Veteran's stomach disabilities.  

In addition, the Board notes that a July 1972 STR referenced the Veteran vomiting and noted a past history of peptic ulcer disease and noted an impression of questionable peptic ulcer disease recurrence.  The examiner's attention will be invited to this on remand.         

Also, the Veteran has contended that, essentially, because of leg pain, which as referenced above may possibly be attributed to his service-connected venous insufficiency, he took pain medication and that this medication resulted in his stomach disabilities.  For example, in a July 2011 statement the Veteran stated, regarding his stomach disability, that "I have never stated that this happened in the service.  My reasons for this is the years that I had to take over the counter medication for the pain in my legs and prost[]ate" and that "[m]y legs and prost[]ate having me problems for a long time...I took a lot of Advil, Motrin, Aspirin, and Tylenol.  Then it got to the point I had to take antacid pills because my stomach burned all the time."  In a separate July 2011 statement, the Veteran stated that "[n]ow for my stomach all the years that I had leg problems as well as my prost[]ate and taking aspirin, Motrin, and other over the counter meds to get over the pain.  I developed problems with my stomach."  As such, on remand, the examiner will also be asked to address secondary service connection and whether any stomach disability was caused or aggravated by the Veteran's service-connected venous insufficiency, to include due to any medication taken.  In this regard, while on remand, the Veteran must also be provided with adequate notice addressing secondary service connection.  

TDIU

The Veteran submitted VA Form 21-8940s in June 2010 and July 2011 and referenced his service-connected venous insufficiency (which was originally claimed as a left leg condition) and nonservice-connected prostate, bladder and stomach disabilities as the disabilities that prevented him from securing or following a substantially gainful occupation.  As claims related to those disabilities are being remanded for further development, as outlined above, the Board concludes that the TDIU claim is inextricably intertwined with those claims and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).      


Medical Records

At the Board hearing, the Veteran stated that he received all of his medical treatment through VA.  See March 2016 Board Hearing Transcript, page 13.  The current VA treatment records are from various dates and appear to be incomplete.  A December 2002 VA treatment record from the Iowa City VA Medical Center (VAMC) referenced the Veteran as establishing care and a November 2004 VA treatment note from the LaSalle Community Based Outpatient Clinic (CBOC), a part of the Hines VA Hospital system, noted that the Veteran was requesting to be established with that clinic.  These records suggest that the Veteran first received VA treatment at the Iowa City VAMC in December 2002 and at the LaSalle CBOC, which is part of the Hines Hospital system, in November 2004.  As such, all VA treatment records must be obtained from these facilities from these dates.  

In addition, at the Board hearing, the Veteran referenced receiving VA treatment "back in the '70s."  See March 2016 Board Hearing Transcript, page 20.  Other evidence of record, however, indicated that the Veteran first received VA treatment in the 2000s.  For example, the Veteran's March 2010 VA Form 21-526 (Veteran's Application for Compensation and/or Pension) referenced treatment at the Iowa City VAMC and the Hines VA Hospital beginning in the 2000s.  As such, on remand, the Veteran must be contacted and asked to clarify whether he received any relevant VA treatment prior to the 2000s, and if so, to identify the approximate date and location of such treatment.

Also at the Board hearing, the Veteran referenced receiving private medical treatment that appeared to be related to his service-connected venous insufficiency at the Spring Valley Hospital and at IVCH Hospital.  See March 2016 Board Hearing Transcript, pages 12-13.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include any records from Spring Valley Hospital or IVCH Hospital, or to complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R. § 3.159(e)(2) (2016) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records"). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with adequate notice addressing secondary service connection.

2.  Contact the Veteran and ask him to clarify whether he received any relevant VA treatment prior to the 2000s, and if so, to identify the approximate date and location of such treatment.  Treatment records must be obtained for any identified dates and locations.  

3.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include from Spring Valley Hospital or IVCH Hospital, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016).

4.  Obtain all VA treatment records from the Iowa City VAMC (and any related facilities) from December 2002 and from the Hines VA Hospital (and any related facilities) from November 2004.  

5.  Afford the Veteran an appropriate VA examination to determine the current severity of his venous insufficiency.  

The examiner must provide information addressing the functional impairment caused by the Veteran's venous insufficiency. 

The examiner must also address, to the extent possible, whether any of the Veteran's reported leg pain is attributable to his service-connected venous insufficiency.  

6.  Afford the Veteran an appropriate VA examination with respect to his prostate disability and bladder disability claims.

The examiner must provide an opinion addressing the following:

a.  Identify any prostate and bladder disabilities that have been present at any point during the appeal period (dating to approximately March 2009). 

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any prostate disability present at any point during the appeal period (dating to approximately March 2009), to include LUTS, BPH or prostatitis, had its onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the STRs that documented in-service treatment and symptoms related to prostatitis (VBMS, document labeled STR-Medical, receipt date 5/21/10, pages 12-14 of 73).  Attention is also invited to the Veteran's contention that he has had a prostate disability and symptoms since service (which is discussed further in the body of the remand above).    

c.  If a separate bladder disability has been identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any bladder disability present at any point during the appeal period (dating to approximately March 2009) had its onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is again invited to the STRs that documented in-service treatment and symptoms related to prostatitis (VBMS, document labeled STR-Medical, receipt date 5/21/10, pages 12-14 of 73).   

Further attention is invited to the Veteran's contention that he has a bladder disability that is the result of medication that he took in-service related to his prostate.  In this regard, attention is invited to the previously mentioned April 1974 and July 1974 STRs that referenced prostatitis and that noted a prescription of an antibiotic (tetracycline) and the Veteran's testimony at the March 2016 Board hearing in which he referenced taking antibiotics for about six months and stated that "[t]hey said the reason my bladder was bad, the reason it's bad is because all the medicine I took" (VBMS, document labeled Hearing Testimony, receipt date 3/22/2016).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In the event that the AOJ grants entitlement to service connection for a prostate disability and the evidence on remand identifies a bladder disability, the AOJ should also address, to include with any development deemed necessary, secondary service connection for the identified bladder disability.

7.  Afford the Veteran an appropriate VA examination with respect to his stomach disability claim.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any stomach disability had its onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the Veteran's contention that he has a stomach disability that is the result of medication that he took in-service related to his prostate.  In this regard, attention is invited to the April 1974 and July 1974 STRs that referenced prostatitis and that noted a prescription of an antibiotic (tetracycline) (VBMS, document labeled STR-Medical, receipt date 5/21/10, pages 12-14 of 73)   and the Veteran's testimony at the March 2016 Board hearing in which he referenced taking antibiotics for about six months and stated that that after he quit taking antibiotics "I've had stomach problems ever since" and referenced "[t]hey said the reason" his stomach was bad was because he "took all that medicine for all that time" and stated that "my stomach condition, I think, is directly related to taking all that medicine back then" (VBMS, document labeled Hearing Testimony, receipt date 3/22/2016).

Attention is further invited to a July 1972 STR that referenced the Veteran vomiting and noted a past history of peptic ulcer disease and noted an impression of questionable peptic ulcer disease recurrence (VBMS, document labeled STR-Medical, receipt date 5/21/10, page 8 of 73).  

b.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that a stomach disability is due to or caused by the Veteran's service-connected venous insufficiency.

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that a stomach disability is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected venous insufficiency.

With respect to the requested opinions outlined in "b" and "c" above, while review of the entire claims folder is required, attention is invited to the Veteran's contention that, essentially, because of leg pain, which may possibly  be related to his service-connected venous insufficiency, he took pain medication and that this medication resulted in his stomach disabilities.  The Veteran's contentions are discussed further in the body of the remand above, to include separate July 2011 statements (VBMS, document labeled VA 21-4138 Statement in Support of Claim, receipt date 7/21/11; VBMS, document labeled Correspondence, receipt date 7/28/11, 3 pages).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




